Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 12, the prior art of record does not disclose or suggest a self-expanding intravascular medical device including a wave-shape component disposed within a self-expanding outer cage, a distal tapered-end mesh section attached directly to the wave-shape component, the self-expanding outer cage having a primary diameter between approximately 0.36mm and approximately 2.0mm, the wave-shape component forming a wave shape of circular cross-section having a secondary diameter of approximately 0.15mm, in combination with the other claimed elements. The closest prior and of record is Brady et al. (US 2013/0345739A1) that discloses a cage having a diameter of 1.5mm and wave-shape component having a diameter of 5mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771